Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 1 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 2 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 3 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 4 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 5 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 6 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 7 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 8 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 9 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 10 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 11 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 12 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 13 of 14
Case 8:17-bk-10706-ES   Doc 705 Filed 04/18/19 Entered 04/18/19 08:27:06   Desc
                         Main Document    Page 14 of 14
